Citation Nr: 1007822	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for bipolar disorder with depression.

2.  Entitlement to an acquired psychiatric disorder, 
including schizophrenia and bipolar disorder with depression, 
and excluding posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.C.

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In the July 2004 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the Veteran's claim of 
entitlement for PTSD.  In August 2006, the RO determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for a 
bipolar disorder with depression and denied service 
connection for schizophrenia.

In November 2008, the Veteran and a witness, L.C., testified 
before the underlying Acting Veterans Law Judge at a Travel 
Board hearing at the Muskogee RO.  A copy of the transcript 
is of record.

In February 2009, the Board reopened the claim for PTSD and 
remanded the case for further development.  The claims are 
again before the Board for appellate review.


FINDINGS OF FACT

1.  By an unappealed RO decision dated in February 1985, the 
Veteran's claim for service connection for bipolar disorder 
with depression (claimed as a nervous condition) was denied 
because the evidence of record did not show that the Veteran 
had an acquired psychiatric disorder that was either incurred 
in or aggravated by military service.

2.  Evidence received since the February 1985 RO decision is 
neither cumulative nor redundant and raises the reasonable 
possibility of substantiating the claim.

3.  An acquired psychiatric disorder, to exclude PTSD, is not 
etiologically related to service.

4.  The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by him while serving in 
Vietnam. 


CONCLUSIONS OF LAW

1.  The February 1985 RO decision denying the Veteran's claim 
for service connection for bipolar disorder with depression 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of service connection for bipolar disorder 
with depression has been received; accordingly, the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.303 (2009).

3.  An acquired psychiatric disorder, excluding PTSD, was not 
incurred in or aggravated by active duty service, nor may it 
be presumed to have so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

4.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

With respect to the claim for PTSD, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.  

With respect to the remaining issues on appeal, through VCAA 
notice correspondence dated in November 2006, the RO notified 
the Veteran as to each element of satisfactory notice set 
forth under the 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) pertaining to the claim for service connection an 
acquired psychiatric disorder other than PTSD.  The letter 
explained the general criteria to establish a claim for 
service connection, and indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
The notice letter also provided information concerning both 
the disability rating and effective date elements of a 
pending claim for benefits.

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The claimant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As the issue of whether new and material evidence 
has been received has been resolved in the Veteran's favor, 
any error in notice required by Kent is harmless error.

The relevant notice information must have been timely sent.  
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Board 
finds that providing the Veteran with this notice in November 
2006 followed by a readjudication of the claims in the March 
2007 statement of the case "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication in August 2006.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records and private records adequately identified by the 
appellant.  The Veteran has undergone a VA medical 
examination.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board finds this examination to be adequate as it was based 
on the Veteran's medical history and provided a complete 
discussion of examination findings.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  The Veteran and his 
attorney have not contended otherwise.  

In support of his claim, the Veteran has provided private 
treatment records from several sources.  He testified during 
a November 2008 Travel Board hearing before the undersigned.  
The record as it stands includes sufficient competent 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  

New and Material Evidence

The first issue for resolution before the Board is whether 
new and material evidence has been received sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for bipolar disorder with depression.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been submitted.

A finally decided claim will be reopened in the event that 
new and material evidence is presented. 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally sought service connection for a 
"nervous condition" in December 1984.  His claim was denied 
in a February 1985 rating decision, based on his negative 
service treatment records and the report of a recent VA 
examination.

In April 2006, the Veteran petitioned to reopen his 
previously denied claim.  

The new evidence received since the February 1985 rating 
decision consists of medical treatment records, VA 
examination reports, lay statements and new statements from 
the Veteran in the form of letters and testimony provided 
during his November 2008 Travel Board hearing.  As this 
information directly relates to the issue of whether the 
Veteran's current psychiatric disorder was incurred in, or 
aggravated by active duty service, the Board concludes that 
it satisfies the low threshold requirement for new and 
material evidence.  As such, the Veteran's claim is reopened.

Service connection for an Acquired Psychiatric Disorder

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137;    38 C.F.R. §§ 3.307, 3.309.

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
with depression and schizophrenia.

The Veteran's psychiatric history is long, but he has 
asserted that it first began in 1980 when a "depression came 
over [him]."  See January 1985 VA examination.  In the early 
1980s, the Veteran was admitted to several hospitals.  Id.  
In April 1983, the Veteran's father died, and he went into a 
manic phase for six months.  Id.; July 1984 VA Hospital 
Summary.  In September 1983, he was judged incompetent to 
stand trial and was admitted to a state hospital.  After 
treatment, he was diagnosed with manic bipolar disorder, with 
psychotic symptoms.  At a VA examination in January 1985, he 
was diagnosed with depressed bipolar disorder.  In May 1988, 
the Veteran was committed to a hospital by court order.  His 
diagnosis was mixed bipolar disorder, with psychotic 
features.  A notation by the treating social worker stated 
that the Veteran had a significant history of psychiatric 
problems, but it was "only within the past five years that 
the onset of his problems occurred."  In March 1989, the 
Veteran was hospitalized for psychiatric reasons.  Upon 
discharge, he was diagnosed with schizophrenia.  A history of 
manic bipolar disease was noted.

Lay statements provided by the Veteran's family note that 
after his return from Vietnam, the Veteran was addicted to 
drugs and had become increasingly violent.  In a letter dated 
in December 1996, his mother could not remember which years 
he exhibited changed behavior, but she estimated that he 
exhibited psychotic behavior upon his return from Vietnam in 
1967 through 1989.  The Board notes that the Veteran returned 
from Vietnam in 1968, not 1967, as his family indicated.  See 
personnel records.

The Veteran has not been diagnosed with schizophrenia since 
1989, and therefore, does not carry a current diagnosis of 
schizophrenia.  Moreover, there is no indication of a 
diagnosis of schizophrenia within the one-year presumptive 
period for psychoses.

The Veteran has also been diagnosed bipolar disorder with 
depression, although the record contains conflicting 
information as to whether the Veteran carries a current 
diagnosis of bipolar disorder.  Current opinions indicate 
that the Veteran was either misdiagnosed with bipolar 
disorder or has bipolar disorder, currently in remission.  A 
psychologist opined in November 2008 that the Veteran only 
carried a diagnosis of PTSD, and his bipolar disorder had 
been misdiagnosed.  See, e.g., November 2008 letter from 
G.A.R., L.C.P.  Another private physician diagnosed the 
Veteran with bipolar disorder, in remission.  See February 
2003 letter from B.K.L., M.D.  See also October 2002 VA 
discharge report (diagnosing bipolar disorder with psychotic 
features, currently in remission).

A private examination report from May 2002 indicated that the 
Veteran had been troubled since returning from Vietnam, 
noting that "it [was] clear that [the Veteran] has not been 
able to function since his discharge from the Army."  The 
examining physician relied on statements made by the 
Veteran's family that "shortly after coming home" from 
Vietnam, the Veteran changed and acted out in violence.  The 
physician, however, did not find a diagnosis of bipolar 
disorder.  The Veteran was diagnosed with PTSD, major 
depression, alcohol dependency, in remission, and psychotic 
disorder by history only.  The examiner did not offer any 
opinion as to when the Veteran experienced the onset of his 
major depression.

In August 2009, the Veteran's claims file was reviewed by a 
VA psychiatrist, who noted that the Veteran had his first 
psychotic break in 1983, when he was chasing after 
"communists" on the local streets, which attracted the 
attention of the police.  The Veteran was reportedly under 
the influence of cocaine at that time.  The Veteran was 
diagnosed with bipolar disorder.  The psychiatrist noted that 
the initial occurrence of his bipolar disorder was unclear 
after reviewing the Veteran's claims file due to lack of 
specific documentation.  In a treatment report in 2008, 
"nerve troubles" were indicated to have begun during active 
duty service, but the psychiatrist noted that the Veteran's 
first full-blown episode of psychosis and then mania occurred 
in 1983 and correlated to his heavy substance and alcohol 
abuse.  Thus, the psychiatrist noted that it was less likely 
than not that the Veteran's bipolar disorder had its onset 
during service.

As the psychiatrist diagnosed the Veteran with bipolar 
disorder in August 2009, the Board finds that this qualifies 
as a current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The Board also finds, however, that the 
Veteran's bipolar disorder with depression was not incurred 
during his active duty service.

The Veteran's service treatment records are silent for any 
psychiatric disorder.  The Veteran was discharged in July 
1969, and there were no psychiatric issues noted.  At 
separation, the Veteran specifically denied depression, 
excessive worry, nervous trouble of any sort or any drug or 
narcotic habit.  The Board notes that the Veteran marked 
"yes" as to nine other non-psychiatric-related disorders 
that he was experiencing, indicating that he was active in 
reporting his symptoms.  Several hospitalization records from 
the 1980s indicate that the Veteran's first symptoms appeared 
no earlier than 1980, and the Veteran himself even stated as 
such at the time of treatment.  See January 1985 VA 
examination; June 1988 psychosocial history.  Statements made 
for the purpose of medical diagnosis or treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper 
diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 
355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that, although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate).  This is strong evidence that 
the Veteran did not experience any psychiatric symptoms until 
1980.  Furthermore, at his Travel Board hearing, the Veteran 
admitted that his symptoms first began to manifest themselves 
in 1983, when his father died.  See Board hearing transcript, 
pp. 21-22.

The Board acknowledges that the Veteran's family indicated 
that his psychotic symptoms and his drug use began when he 
returned from Vietnam, and his family is competent to report 
on his symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-67 (Fed. Cir. 2006).  The Board gives more weight, 
however, to the Veteran's own statements at discharge and his 
statements to treating physicians during his 
hospitalizations.  The Veteran's family, as indicated by 
their own statements, were unsure about the dates when his 
symptoms occurred.  See, e.g., December 1996 statement by 
Veteran's mother (indicating that she could not remember the 
days and "now even the years have faded" and incorrectly 
asserting that the Veteran returned from Vietnam in 1967).  
The Board affords more probative weight to statements made at 
the time of or within close proximity to the time of the 
occurrence of the Veteran's symptoms, rather than statements 
made in remembrance of events and symptoms occurring almost 
30 years previously.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  The Board, again, 
also notes that the Veteran does not argue that he first 
experienced symptoms in service.  He has continuously 
asserted that his first psychiatric symptoms occurred in 1980 
or 1983.

The Board also gives de minimus probative weight to the 
statements made by the private physician in May 2002, who 
relied on the family's statements to offer the vague opinion 
that the Veteran had "not been able to function" since his 
discharge from the Army.  As noted above, he did not diagnose 
the Veteran with bipolar disorder nor did he express any 
opinion as to whether the Veteran's major depression had its 
onset during active duty service.  

The record also contains a nexus opinion stating that the 
Veteran's bipolar disorder is unrelated to his active duty 
service, as the record indicated that his first full-blown 
episode of psychosis and then mania occurred in 1983.  The 
psychiatrist did not find any other evidence of record that 
indicated that the Veteran's bipolar disorder occurred during 
active duty service.

As the Veteran's first psychiatric symptoms began no earlier 
than 1980, and the record is silent as to any nexus opinion 
linking an acquired psychiatric disorder (excluding PTSD) to 
service, the claim of entitlement to an acquired psychiatric 
disorder, including schizophrenia and bipolar disorder with 
depression, and excluding PTSD, is denied.

The Board has considered contentions of the Veteran's 
attorney of a continuity of symptomatology since service.  
The Court has held that, even where a veteran asserted 
continuity of symptomatology since service, medical evidence 
was required to establish "a nexus between the continuous 
symptomatology and the current claimed condition . . . " 
See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), 
vacated on other grounds sub nom.  McManaway v. Principi, 14 
Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 
(1999).  In this instance, the Board finds that the medical 
opinion discussed above is more persuasive on the matter of 
etiology than counsel's lay assertions of continuity of 
symptomatology after service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence is 
against the claim, and the doctrine is therefore not 
applicable.  38 C.F.R. § 5107.

Service connection for PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (2), the Veteran has described 
exposure to mortar fire while serving in Vietnam.  A report 
from Center for Unit Records Research (CURR) [currently the 
Joint Services Records Research Center (JSRRC)] associated 
with the Veteran's VA claims folder confirms that the 
Veteran's unit received mortar rounds in Phu Loi as he 
alleged. 

Although there is no official corroboration that the Veteran 
was in the immediate vicinity of those injured or the 
attacks, it is now well settled that a claimant need not 
substantiate his actual presence during the stressor event.  
The fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressor.  There is 
no doubt that the Veteran was part of a unit which was 
subjected to mortar rounds.  Accordingly, the Veteran's 
stressor is deemed to be corroborated, and element (2) is 
therefore also met.

With respect to element (3), the in-service stressor has been 
linked to the Veteran's current psychological disability by 
the June 2009 VA examiner, as wells as Drs. G.A.R. and B.K.L.  
Element (3) of 38 C.F.R. § 3.304(f), and therefore all 
elements, have been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.


ORDER

As new and material evidence has been received, the 
previously denied claim of entitlement to service connection 
for bipolar disorder with depression is reopened.  The appeal 
is granted to that extent only.

Entitlement to an acquired psychiatric disorder, including 
schizophrenia and bipolar disorder with depression, and 
excluding PTSD, is denied.
 
Service connection for PTSD is granted.



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


